Case 19-23764 Doc1 Filed 10/15/19 Page 1 of8

Fill in this information to identify your case:

United States Bankruptcy Court for the:

District of

{ Case number (if known): crt are filing under:
\ Chapter 7

Q) Chapter 11
QO) Chapter 12
OQ) Chapter 13

 

amended fi tiling

 

  

— YL
Official Form 101 , af # Yol 3773S

Voluntary Petition for individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a
joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
. information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 4: | Identify Yourself

1. Your full name

Write the name that is on your Cpt ray by
government-issued picture

 

 

About Debtor 1: , About Debtor 2 (Spouse Only ina Joint Case):

 

 

 

identification (for example, Firstname , First name
your driver's license or VY) VW LEY2L

passport). Middle T32 4 \ Middle name
Bring your picture x4 M {ND :

identification to your meeting Last name Last name

with the trustee.
Suffix (Sr., Jr., Hi, HN Suffix (Sr., Jr., I, I)

 

2. All other names you Ss YA Ky

 

 

 

 

 

 

have used in the last 8 First name First name
years (Coen
Include your married or Middle name . Middle name
maiden names. YY } CVD =.
Last name Last name
First name First name
OR name Middle name
TAS Wad che
~~ name Last name

 

3. Only the last 4 digits of OK = XK 4 0 0 q OK = KK

your Social Security

number or federal OR OR

Individual Taxpayer :

Identification number 9xx = xe 9xx - xe
(ITIN)

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 1

 
Case 19-23764 Doc 1

Debtor 1

First Name Middle Name

Crar meen Gc

Last Name

* Case number (if known)

Filed 10/15/19 Page 2 of8

 

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

  

| have not used any business names or EINs.

About Debtor 2 (Spouse Only in.a Joint Case):

C) | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN”

EIN

Business name

EN

EN

 

5. Where you live

Sb

If Debtor 2 lives at a different address:

 

Ueeen gains AC

Number

 

 

 

Number Street Street
MAGIC TF men jn 0
City fal AS State ZIP Code City State ZIP Code
bp iin}
County : County

If your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

lf Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

 

 

 

 

Number Street Number Street
P.O. Box P.O. Box
Y
City State ZIP Code City State ZIP Code
6. Why you are choosing Check one:

this district to file for
bankruptcy

a
Over the last 180 days before filing this petition,

| have lived in this district longer than in any
other district.

CJ t have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

() Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J i have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy

page 2

 
Debtor 1 Sra * Mm ‘OO CXL

Middle Name

Case 19-23764 Doc 1

First Name

Filed 10/15/19 Page 3of8

Case number (if known).
Last Name

ee the Court About Your Bankruptcy Case

7.

The chapter of the
Bankruptcy Code you
are choosing to file
under

Check ong. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
for BapKruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.

wan 7

C) Chapter 11

QC) Chapter 12

C) Chapter 13

 

How you will pay the fee

(11 will pay the entire fee when I file my petition. Please check with the clerk's office in your
loca! court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier’s check, or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.

LJ I need to pay the fee in installments. If you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). If you choose this option, you must fill out the Application to Have the
Chapter 7 Filing Fee Waived (Official Form 1038) and file it with your petition.

 

Have you filed for
bankruptcy within the

a

 

 

 

 

 

 

 

 

last 8 years? C) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
10. Are any bankruptcy ; Oty
cases pending or being
filed by a spouse who is Q) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known.
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM/DD/YYYY

 

 

11.

Do you rent your
residence?

aK ee to line 12.

OU) Yes. Has your landlord obtained an eviction judgment against you?

(J No. Go to line 12.

L) Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
part of this bankruptcy petition.

 

Official Form 101

 

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 

 
Case 19-23764 Doc1 Filed 10/15/19 Page 4of8&

¢
Debtor 1 Sem 4 Yh COV. Ge44) itchy Case number (if known)

First Name Middle Name Last Name

RE Report About Any Businesses You Own as a Sole Proprietor

 

 

12, Are you a sole proprietor I co to Part 4.
of any full- or part-time
business? C) Yes. Name and focation of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation, partnership, or
LLC. P P P Number Street

 

Name of business, if any

 

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

 

 

City State ZIP Code

Check the appropriate box to describe your business:

Q) Health Care Business (as defined in 11 U.S.C. § 101(27A))
C) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Q) Stockbroker (as defined in 11 U.S.C. § 101(53A))

OQ Commodity Broker (as defined in 11 U.S.C. § 101(6))

CQ None of the above

 

13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines. \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
debtor? a.
For a definition of small

business debtor, see QYNo. lam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
11 U.S.C. § 101(51D). the Bankruptcy Code.

No. | am not filing under Chapter 11.

() Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

a Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Do you own or have any a

property that poses or is

 

alleged to pose athreat ©) Yes. Whatis the hazard?
of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs If immediate attention is needed, why is it needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

 

Where is the property?

 

 

 

 

 

Number Street
City State ZIP Code
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

Case 19-23764 Doc1 Filed 10/15/19 Page5of8&

Debtor 1 Soy MIC SEY boy

Case number (if known),
First Name Middle Name Last Name

Part s: I Your Efforts to Receive a Briefing About Credit Counseling

 

About:Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

15. Tell the court whether

 

you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

You must check one:

C) treceived a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CD i received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment

Wen if any.
| certify that | asked for credit counseling

services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

C) 1am not required to receive a briefing about
credit counseling because of:

C) Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

O Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

O) Active duty. | am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

You must check one:

CD I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

O) treceived a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Oy certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

+ (2) 1am not required to receive a briefing about

credit counseling because of:

QO Incapacity. | have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

OQ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

UO) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 5

 
 

Case 19-23764 Doc1 Filed 10/15/19 Page6 of 8

ower SPAM WIG (Sorat elo

First Name Middle Name Last Name

Case number (if known)

| Part e: | Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

eee to line 16b.
es. Go to line 17.

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain

16. What kind of debts do
you have?

a a business or investment or through the operation of the business or investment.

No. Go to line 16c.
C) Yes. Go to line 17.

16c. State the type of debts you owe that are not consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses

QC) No. Jam not filing under Chapter 7. Go to line 18,

CQ) Yes. 1am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
. oe expenses are paid that funds will be available to distribute to unsecured creditors?
lo

 

are paid that funds will be Cl Yes
available for distribution
to unsecured creditors? y
18, How many creditorsdo (11.49 Q 1,000-5,000 QO 25,001-50,000
you estimate that you () 50-99 Cl] 5,001-10,000 1) 50,001-100,000
owe? QC) 100-199 () 10,001-25,000 (J More than 100,000
Q) 200,999

 

19. How much do you
estimate your assets to
be worth?

CY $0-850,000

C2 $50,001-$100,000
C) $100,001-$500,000
{) $500,001-$1 million

(2 $1,000,001-$10 million

C) $10,000,001-$50 million
C) $50,000,001-$100 million
OC) $100,000,001-$500 million

( $500,000,001-$1 billion

C) $1,000,000,001-$10 billion
OQ) $10,000,000,001-$50 billion
C) More than $50 billion

 

20. How much do you
estimate your liabilities

XC) $0-$50,000
C) $58;001-$100,000

C) $1,000,001-$10 million
CJ $10,000,001-$50 million

() $500,000,001-$1 billion
C) $1,000,000,001-$10 billion

 

to be? $100,001-$500,000 CL) $50,000,001 -$100 million C) $10,000,000,001-$50 billion
CL) $500,001-$1 million C4 $100,000,001-$500 million Q) More than $50 billion
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
Foryou correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and | choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

i request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C.1§§ 152, 1341, 1519, and 3571.

x A i ae
Signatute of Debtor 1

wd
Executed on O { so] 4

IM DD /YYYY

 

Signature of Debtor 2

Executed on
MM / DD /YYYY

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6
 

 

Case 19-23764 Doc1 Filed 10/15/19 Page/7 of 8

Debtor 1 Case number (it known)
First Name Middle Name Last Name

 

 

 

 

 

 

 

 

 

F tt if I, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
or your attorney, If you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
represented by one available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
p
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.
by an attorney, you do not
need to file this page. x .
Date
Signature of Attorney for Debtor MM / = DD /YYYY
Printed name
_ Firm name

Number Street

City ' State ZIP Code

Contact phone Email address

Bar number State

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 19-23764 Doc1 Filed 10/15/19 Page 8 of 8

 

 

 

Debtor 1 Case number (i known)

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by ;
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attorney. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

On

Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or r imprisoned?

 

on or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
lo

1) Yes. Name of Person .
Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

 

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and t am aware that filing a bankruptcy case without an
attorney may cause me to lose my rights or property if | do not properly handle the case.

x jf 7. x

 

Signature of Debtor 1 Signature of Debtor 2
Date Rh 1S | 7 = \ \ Date
/DD #YYYY . MM/ DD /YYYY

Contact phone : Contact phone
Cell phone zi “A Q&S ( Cell phone

Email address

 
 

 

 
 

 

      

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy . " page 8
